 
Exhibit 10.13
 
ORDINARY SHARE PURCHASE AGREEMENT
 
This Ordinary Share Purchase Agreement (“Agreement”) is made as of
________________, 2010 (the “Effective Date”), between and among (i) China
Broadband, Inc., a Nevada corporation (“CBBD”); (ii) China Broadband, Ltd., a
company established and existing under the laws of the Cayman Islands (the
“Buyer”) and a wholly-owned subsidiary of CBBD; and (iii) Weicheng Liu, an
individual citizen of Canada (the “Seller”). Capitalized terms not otherwise
defined have the meanings assigned to them in Appendix A. Each of the parties
indicated in this preamble is referred to as a “Party” and collectively as the
“Parties.”
 
RECITALS
 
A.
The Seller is the sole legal and beneficial owner of one (1) ordinary share (the
“Share”) of Sinotop Group Limited, a Hong Kong company (the “Company”),
representing one hundred percent (100%) of the issued and outstanding shares of
the Company.

 
B.
CBBD is a company whose shares are publicly traded in the United States and the
100% owner of the Buyer.

 
C.
The Buyer desires to purchase, and the Seller desires to sell the Share on the
terms and conditions set forth herein. The consideration for the purchase of the
Share will take the form of common stock of CBBD. CBBD intends to account for
the issuance of its shares as a contribution to the capital of the Buyer.

 
AGREEMENT
 
The Parties to this Agreement, intending to be bound thereby, in consideration
for the mutual promises and covenants contained herein and for other good and
valuable consideration, the receipt and sufficiency of which is acknowledged by
the Parties, agree as follows.
 
ARTICLE I
 
PURCHASE AND SALE OF SHARES; CLOSING
 
1.1
Sale and Purchase of Shares.   On the terms and subject to the conditions set
forth in this Agreement, at the Closing, Seller will sell, transfer and assign
to Buyer free and clear of all Encumbrances, and Buyer will purchase, acquire
and accept from Seller, all of Seller’s right, title and interest in the Share
for the consideration set forth in Section 1.2.

 
1

--------------------------------------------------------------------------------


 
1.2
Consideration. In consideration of, and in payment for, the sale of the Share as
contemplated by Section 1.2, the Buyer will deliver to Seller, within ten (10)
days after Closing, one or more certificates representing such number of shares
of the common stock of CBBD as is equal to 20.0% of the outstanding common stock
of CBBD (including the shares of common stock of CBBD issuable upon conversion
of the outstanding Series A Preferred Shares and Series B Preferred Shares of
CBBD, but not including any shares of common stock of CBBD that are issuable
upon the conversion, exercise or exchange of any other securities of CBBD that
are convertible into or exercisable or exchangeable for, common stock of CBBD)
immediately following the closing (the “CBBD Financing Closing”) of the
financing referenced in Section 4.1(a) hereof (the “CBBD Shares”).  In addition,
(A) the Seller will receive a three-year warrant to purchase a number of shares
of CBBD common stock that is equal to 20.0% of the total number of shares of
CBBD common stock underlying all outstanding warrants of CBBD as of immediately
following the CBBD Financing Closing, (B) the Seller will receive a three-year
option to purchase a number of shares of CBBD common stock that is equal to
20.0% of the total number of shares of CBBD common stock underlying all
outstanding options of CBBD as of immediately following the CBBD Financing
Closing, and (C) the Seller will be entitled to earn up to (I) an additional
5.0% of the outstanding common stock of CBBD (determined as aforesaid),  (II)
three-year warrants to purchase a number of shares of common stock of CBBD that
is equal to 5.0% of all outstanding shares underlying outstanding warrants of
CBBD as of immediately following the CBBD Financing Closing, and (III) a
three-year option to purchase a number of shares of CBBD common stock that is
equal to 5% of the total number of shares of CBBD common stock underlying all
outstanding options of CBBD as of immediately following the CBBD Financing
Closing (collectively, the securities referred to in clauses (I), (II), and
(III) are referred to herein as the “Earn-Out Securities”), if specified
performance milestones, to be adopted by the Board of Directors of CBBD within
thirty (30) days following the Closing, have been achieved.  The Board of
Directors of CBBD will designate an earn-out period of no longer than two years
following the Closing and will adopt earn-out milestones relating to net income
targets or other measures of financial performance that must be achieved in
order for Seller to receive the Earn-Out Securities and the Board of Directors
of CBBD shall also indicate how many Earn-Out Securities are to be issued to the
Seller upon the achievements of a given milestone.

 
1.3
Closing.   The closing of the sale and purchase of the Share under this
Agreement (the “Closing”) will take place at the offices of Pillsbury Winthrop
Shaw Pittman, 2475 Hanover Street, Palo Alto, California, on June 30, 2010,
local time, or at such other time and/or place as the Seller and the Buyer may
mutually agree in writing (such date is referred to in this Agreement as the
“Closing Date”).

 
1.4
Deliveries at Closing.

 
 
(a)
At the Closing, the Parties will deliver to one another three (3) fully executed
originals of this Agreement, unless delivered prior to Closing.

 
 
(b)
The Buyer will deliver to the Seller:

 
 
(i)
at the Closing, an original duly executed bought note and an original duly
executed instrument of transfer in the forms attached as Exhibit 1.1(a)(i);

 
 
(ii)
within ten (10) days after the Closing, one or more certificates representing
the CBBD Shares; and

 
 
(iii)
at the Closing, an employment agreement regarding the employment of Weicheng Liu
by CBBD, duly executed by Weicheng Liu and CBBD, in substantially the form
attached as Exhibit 1.1(a)(iii).

 
 
(c)
At the Closing, the Seller will deliver to the Buyer:

 
 
(iv)
an original duly executed sold note and an original duly executed instrument of
transfer in the forms attached as part of Exhibit 1.1(a)(iv);

 
 
(v)
the original share certificate(s) (1) issued to the Seller and (2) to be issued
to the Buyer in respect of the Share, if any, assigning the Shares to Buyer;

 
2

--------------------------------------------------------------------------------


 
 
(vi)
A certified true copy of resolutions of the board of directors of the Company
approving the Transactions in the form attached as Exhibit 1.1(a)(vi);

 
(vii)
all books and records of the Company (including its company chop and seal);

 
(viii)
where required by the Buyer, duly completed and executed documents required for
the change in the bank account signatories of all bank accounts of the Company
to the person designated by the Buyer;

 
 
(ix)
where applicable, all powers of attorney or other authorities under which the
transfer of the Share has been executed;

 
 
(x)
such waivers, consents and other documents as the Seller may require to give the
Buyer good title to the Share free from all claims, liens, charges, equities and
encumbrances and third party rights of any kind and to enable the Buyer to
become the registered holders thereof;

 
 
(xi)
a duly executed Consent of Spouse in the form attached as Exhibit 1.1(a)(xi);
and

 
(xii)
Such documents as may be acceptable to the Buyer evidencing the satisfaction of
the Conditions to the Buyer’s Obligation to Close set forth in Section 4.1.

 
1.5
Registration of Transfer of Share.   Seller will ensure that the transfer of the
Share pursuant to this Agreement is registered with the competent Governmental
Authorities, including, without limitation, preparing and executing or causing
to be executed any other documents necessary for the Transactions contemplated
by this Agreement, and submitting or causing to be submitted the same with the
Hong Kong Companies Registry and/or any other competent authority and ensure all
stamp duties are duly paid in accordance with applicable laws.

 
1.6
Transfer Expenses. Any taxes, duties, charges and fees payable in respect of the
transfer and sale of the Share contemplated by this Agreement will be borne by
Seller and Buyer, respectively, pursuant to the allocation of responsibilities
as provided under relevant Hong Kong laws and regulations.  In the event such
laws and regulations do not provide clearly whether certain taxes, charges and
fees should be paid by Seller or Buyer, Seller and Buyer will share such taxes,
charges and fees, including any stamp duty, equally.

 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller hereby represents and warrants to the Buyer, as of the date of this
Agreement and as of the Closing Date, as set forth below.
 
2.1
Seller. The Seller is an individual citizen of Canada and has legal capacity to
enter into this Agreement and perform his obligations hereunder. The Seller is
not insolvent, has not declared bankruptcy, has not been the subject of the
filing of a voluntary or involuntary petition in bankruptcy or any similar
proceedings, and has not been party to any assignment for the benefit of
creditors. All acts required to be taken by the Seller to enter into this
Agreement and to carry out the Transactions have been properly taken.  This
Agreement constitutes a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with the terms hereof

 
3

--------------------------------------------------------------------------------


 
2.2
Title to the Share.   Seller is the sole owner of and has good title to the
Share, free and clear of all Encumbrances and transfer restrictions, other than
restrictions on transferability under securities laws of general applicability
or as set out in the charter documents of the Company. Seller has not previously
assigned or purported to assign the Share (or any part thereof) to any Person.
Seller has made no general solicitation in connection with the Share.

 
2.3
Consents and Approvals.   To the best of the Seller’s knowledge, no consent,
action, approval or authorization of, or registration, declaration or filing
with, any Governmental Authority or other third party is required to be obtained
by Seller to authorize the execution and delivery by Seller of this Agreement or
the other Transaction Documents, the performance by Seller of the terms hereof
and thereof or the consummation of the transactions contemplated hereby and
thereby.

 
2.4
Other Instruments.   At the Closing, the Seller, to the best of his knowledge
will have executed any and all instruments necessary to effectuate the sale,
transfer and assignment of the Share to Buyer.

 
2.5
Company.   The Company is duly organized, validly existing and in good standing
under the laws of Hong Kong and has full corporate power and authority to own
and hold its properties and to carry on its business as now conducted and as
proposed to be conducted. The Company is not insolvent, has not been the subject
of the filing of a voluntary or involuntary petition to wind-up or any
proceedings placing it in receivership, and has not been party to any assignment
for the benefit of creditors. The Company, to the best of the Seller’s
knowledge, is not required to be qualified, authorized, registered or licensed
to do business as a foreign corporation in any jurisdiction other than the
jurisdiction of its incorporation. The Company does not own, beneficially or
otherwise, any shares or other securities of, or any direct or indirect interest
of any nature in, any other Entity. The Company has never conducted any business
under or otherwise used, for any purpose or in any jurisdiction, any fictitious
name, assumed name, trade name or other name, other than “Sinotop Group
Limited.”

 
2.6
Subsidiaries.   Except as evidenced by the Sinotop VIE Agreements, (a) the
Company does not own or control any equity security or other interest of any
other corporation, partnership, limited liability company or other business
entity; and (b) the Company is not a participant in any joint venture,
partnership, limited liability company or similar arrangement. Since its
inception, the Company has not consolidated or merged with, acquired all or
substantially all of the assets of, or acquired the stock of or any interest in
any corporation, partnership, limited liability company or other business
entity.

 
2.7
Charter Documents; Records.   The Seller has delivered to (or made available for
inspection by) the Buyer accurate and complete copies of: (a) the memorandum and
articles of association or other comparable charter documents of the Company,
including all amendments thereto; and (b) the minutes and other records of the
meetings and other proceedings (including any actions taken by written consent
or otherwise without a meeting) of the stockholders of the Company, the board of
directors of the Company and all committees of the board of directors of the
Company. There have been no meetings or other proceedings of the stockholders of
the Company, the board of directors of the Company or any committee of the board
of directors of the Company that are not fully reflected in such minutes or
other records.  All of the records of the Company are maintained in accordance
with sound and prudent business practices and in the actual possession and
direct control of the Company.

 
4

--------------------------------------------------------------------------------


 
2.8
Capitalization. The total authorized share capital of the Company is Ten
Thousand Hong Kong Dollars (HK$10,000) consisting of Ten Thousand (10,000)
ordinary shares of  one Hong Kong Dollar (HK$1.00) each, of which one (1) share
is issued and outstanding. The Seller is the sole shareholder of the Company.
There is no: (a) outstanding subscription, option, call, warrant or right
(whether or not currently exercisable) to acquire any shares of the capital
stock or other securities of the Company; (b) outstanding security, instrument
or obligation that is or may become convertible into or exchangeable for any
shares of the capital stock or other securities of the Company; or (c) contract
or other agreement or arrangement under which the Company is or may become
obligated to sell or otherwise issue any shares of its capital stock or any
other securities. There are no outstanding obligations of the Company, actual or
contingent, to issue or deliver or to repurchase, redeem or otherwise acquire
any shares of the Company. No Person other than the Seller has any right to vote
with respect to the sale of the Share to the Buyer or any of the other
Transactions.

 
2.9
Title To Assets. Except for the Sinotop VIE Agreements, the Company owns no
assets individually or in the aggregate having a value in excess of US$5,000,
including accounts, notes or other amounts receivable, except for cash in an
amount no greater than the aggregate principal amount of the loans evidenced by
the Convertible Note Agreements.

 
2.10
Bank Accounts.  Each account maintained by or for the benefit of the Company at
any bank or other financial institution, including the name of the institution,
the name in which the account is maintained, and the names of all individuals
authorized to draw on or make withdrawals from such account, are identified on
Exhibit 2.10. There are no safe deposit boxes or similar arrangements maintained
by or for the benefit of the Company.

 
2.11
Intellectual Property.   The Company does not own or license any Intellectual
Property other than commercially available software having an aggregate value of
less than US$1,000. The Company has not received any communications alleging
that it has violated or, by conducting its Business, would violate any of the
intellectual property rights of any other Person.

 
2.12
Contracts.  The Company is not a party to any material contracts or other
agreements, except for the Sinotop VIE Agreements and the Convertible Note
Agreements.

 
2.13
Liabilities.   The Company has no Liabilities except as may be reflected in the
Sinotop VIE Agreements and the Convertible Note Agreements.

 
2.14
Compliance with Legal Requirements.   The Company has not received, at any time,
any notice or other communication (in writing or otherwise) from any
Governmental Authority or any other Person regarding any actual, alleged,
possible or potential violation of, or failure to comply with, any Legal
Requirement. To the knowledge of the Seller, the Company has complied with all
applicable Legal Requirements in the conduct of its Business.

 
2.15
Governmental Authorizations. There are no authorizations or permits issued by
any Governmental Authority which are required for the Company to conduct its
business except for routine business licenses under Hong Kong law.

 
2.16
Tax Matters. The Seller has delivered to (or made available for inspection by)
the Buyer accurate and complete copies of all Tax Returns, if any, that have
been filed on behalf of or with respect to the Company since its formation. The
information contained in such Tax Returns is accurate and complete in all
respects. The Company has timely paid all Taxes required to be paid by it and
has received no notice or other communication from any Governmental Authority
indicating any default, deficiency, penalty or other adverse matter with regard
to any Tax owed or purported to be owed by it. The Company has made provision on
its books for all Taxes payable by it relating to periods for which no Tax
Returns have been filed.

 
5

--------------------------------------------------------------------------------


 
2.17
Employee and Labor Matters. The Company has no employees and has never had any
employees.

 
2.18
Performance of Services.   The Company has never provided services for
compensation to any other Person.

 
2.19
Insurance.   There is no insurance policy maintained by or at the expense of, or
for the direct or indirect benefit of, the Company.

 
2.20
Related Party Transactions.   No Related Party, including the Seller, (a) has
any direct or indirect interest of any nature in any of the assets of the
Company except for Seller’s ownership of the Share; (b) is, or has at any time
been, indebted to the Company; and (c) has any claim or right against the
Company; except for the Seller’s spouse’s marital interest, if any, in the
assets of the Company and her indirect interest in the rights under the Sinotop
VIE Agreements held by reason of her ownership of Beijing Sino Top Scope
Technology Co., Ltd., which is a part to the Sinotop VIE Agreements. No event
has occurred, and no condition or circumstance exists, that might (with or
without notice or lapse of time) directly or indirectly give rise to or serve as
a basis for any claim or right in favor of any Related Party against the
Company.

 
2.21
Proceedings.  There is no pending Proceeding, and to Seller’s knowledge, no
Person has threatened to commence any Proceeding that involves the Company, or
which reasonably could be anticipated to prevent, delay, make illegal or
otherwise interfere with the consummation of the Transactions, and no condition
or circumstance exists which might reasonably be expected to give rise to or
serve as a basis for any such Proceeding. No Proceeding has ever been commenced
by or against the Company in the past.

 
2.22
Investment Representations.

 
 
(a)
Purchase Entirely for Own Account.   The Seller is acquiring the CBBD Shares for
his own account and not with a view to the resale or distribution of any part
thereof, and the Seller has no present intention of selling or otherwise
distributing such CBBD Shares, except in compliance with applicable securities
laws.

 
 
(b)
Available Information.  The Seller has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of an investment in CBBD and has had full access to all the information he
considers necessary or appropriate to make an informed investment decision with
respect to the CBBD Shares.

 
 
(c)
Non-Registration.  The Seller understands that the CBBD Shares have not been
registered under the Securities Act and, if issued in accordance with the
provisions of this Agreement, will be issued by reason of a specific exemption
from the registration provisions of the United States Federal Securities Act of
1933, as amended (the “Securities Act”) which depends upon, among other things,
the bona fide nature of the investment intent and the accuracy of the Seller’s
representations as expressed herein.

 
6

--------------------------------------------------------------------------------


 
 
(d)
Restricted Securities.   The Seller understands that the CBBD Shares are
characterized as “restricted securities” under the Securities Act inasmuch as
this Agreement contemplates that, if acquired by the Seller pursuant hereto, the
CBBD Shares would be acquired in a transaction not involving a public offering.
The Seller further acknowledges that if the CBBD Shares are issued to the Seller
in accordance with the provisions of this Agreement, such Shares may not be
resold without registration under the Securities Act or the existence of an
exemption therefrom.  The Seller represents that he is familiar with Rule 144
promulgated under the Securities Act, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.

 
 
(e)
Accredited Investor.  The Seller is an “accredited Investor” within the meaning
of Rule 501 under the Securities Act.

 
 
(f)
Legends.   It is understood that the CBBD Shares will bear the following legend
or one that is substantially similar to the following legend:

 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.
 
[THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED PURSUANT TO REGULATION S
OF SECURITIES ACT, AND MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE THEREWITH, PURSUANT TO A REGISTRATION
UNDER THE ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION. THE
ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.  IN ADDITION, NO HEDGING TRANSACTION MAY BE CONDUCTED WITH
RESPECT TO THESE SECURITIES UNLESS SUCH TRANSACTION IS IN COMPLIANCE WITH THE
ACT.
 
2.23
Orders.   There is no Order in effect relating to the Business or assets of the
Company to which the Seller, the Company, any Related Party, or any of the
assets owned or used by the Company, is subject.

 
2.24
Non-Contravention; Consents. To the best knowledge of the Seller, neither the
Company nor the Seller was, is or will be, required to make any filing with or
give any notice to, or to obtain any Consent or authorization from any
Governmental Authority from, any Person or Governmental Authority in connection
with the execution and delivery of any of the Transaction Documents or the
consummation or performance of any of the Transactions.

 
7

--------------------------------------------------------------------------------


 
2.25
Certain Payments.   Neither the Seller nor any Person acting for or on behalf of
the Company or the Seller has, at any time, directly or indirectly, with respect
to the Business of the Company, (a) used the funds of the Seller or the Company,
or will use any proceeds from the sale of the Share, to make any unlawful gift
or payment to any Governmental Authority, governmental official or employee; or
(b) made any payment or given any thing of value to any other Person for the
purpose of obtaining business or favorable treatment in securing business.

 
2.26
Brokers.  The Company and the Seller have not agreed or become obligated to pay,
and have not taken any action that might result in any Person claiming to be
entitled to receive, any brokerage commission, finder’s fee or similar
commission or fee in connection with any of the Transactions.

 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
The Buyer represents and warrants, to and for the benefit of the Seller, as
follows:
 
3.1
Authority; Binding Nature of Agreements. The Buyer has the absolute and
unrestricted right, power and authority to enter into and perform its
obligations under this Agreement, and the execution and delivery of this
Agreement by the Buyer have been duly authorized by all necessary action on the
part of the Buyer and its board of directors. The Buyer has the absolute and
unrestricted right, power and authority to enter into and perform its
obligations under this Agreement and the other Transaction Documents, all of
which have been duly authorized by all necessary action on the part of the Buyer
and its board of directors and/or stockholders. This Agreement constitutes the
legal, valid and binding obligation of the Buyer, enforceable against it in
accordance with its terms. The execution and delivery of this Agreement and the
other Transaction Documents will constitute the legal, valid and binding
obligations of the Buyer, enforceable against the Buyer in accordance with their
terms.

 
3.2
CBBD Shares.  When delivered to the Seller at the Closing, the CBBD Shares will
be fully paid and non-assessable and free of any Encumbrances. Buyer has the
legal authority to convey to Seller, at the Closing, good and marketable title
to the CBBD Shares.

 
3.3
Brokers. The Buyer has not become obligated to pay, and has not taken any action
that might result in any Person claiming to be entitled to receive any brokerage
commission, finder’s fee or similar commission or fee in connection with any of
the Transactions.

 
3.4
Capitalization. Attached hereto as Schedule 3.4 is a capitalization table that
reflects the capitalization of CBBD as of immediately following the closing of
the financing transactions contemplated by Section 4.1(a) hereof.

 
ARTICLE IV
 
CONDITIONS TO CLOSING
 
4.1
Conditions to the Buyer’s Obligation to Close.   The Buyer’s obligation to
purchase the Share at the Closing is conditioned on the following, unless
earlier waived in writing by the Buyer:

 
 
(a)
Closing of financing.   CBBD will have closed, or will close concurrently with
the Closing, one or more equity financings resulting in gross proceeds to CBBD
of at least US$9,000,000.

 
8

--------------------------------------------------------------------------------


 
 
(b)
No Liabilities.   As of the Closing Date, the Company will have no Liabilities
other than as may be created by the Sinotop VIE Agreements.

 
 
(c)
Representations Accurate.   All of the representations made by the Seller herein
will be materially accurate and correct as of the Closing Date.

 
 
(d)
Delivery of Equity Transfer Documents.  The Seller shall have delivered to the
Buyer the following undated documents in respect of the transfer of 100% equity
interest in Beijing Sino Top Scope Technology Co., Ltd. from Zhang Yan, the sole
existing shareholder of Beijing Sino Top Scope Technology Co., Ltd., to
nominee(s) designated by the Buyer (“SinoTop BJ Transfer”),

 
 
(i)
three originals of duly executed equity transfer agreement in respect of SinoTop
BJ Transfer in the form attached as Exhibit 4.1(d)(i);

 
(ii)
one original of the resolution of the sole shareholder of Beijing Sino Top Scope
Technology Co., Ltd. approving the SinoTop BJ Transfer in the form attached as
Exhibit 4.1(d)(ii);

 
(iii)
one original of Application Form of Change of Industry and Commerce Registration
(工商登记变更申请表) in respect of SinoTop BJ Transfer and other related application
documents to effect SinoTop BJ Transfer duly executed by the legal
representative of Beijing Sino Top Scope Technology Co., Ltd. and affixed with
the company seal of Beijing Sino Top Scope Technology Co., Ltd., to the
satisfaction of the Buyer.

 
ARTICLE V
 
COVENANTS
 
5.1
Post-Closing Covenants of the Buyer.   As soon as practicable after the Closing,
the Buyer will contribute an amount equal to at least 40,000,000 Renminbi
(approximately US$6,000,000) to the capital of the Company in exchange for the
issuance of additional shares of the Company to the Buyer.

 
5.2
Post-Closing Covenants of the Seller.

 
 
(a)
Establishment of WFOE.   The Seller will in good faith assist the Buyer and the
Company to establish or complete the establishment of a new wholly foreign-owned
enterprise in the People’s Republic of China (the “Sinotop WFOE”) owned 100% by
the Company or an affiliate of the Company or the Buyer.

 
 
(b)
Assignment of Sinotop VIE Agreements.   The Seller will in good faith assist the
Company in the assignment of the Sinotop VIE Agreements from the Company to the
Sinotop WFOE or to another Person designated by Buyer, on the terms contained in
the Termination, Assignment and Assumption Agreement in substantially the form
attached as Exhibit 5.2(b), or on other terms acceptable to the Buyer and CBBD,
and in the completion of the other transactions contemplated by that Agreement,
and will procure the execution, delivery and performance thereof by Beijing Sino
Top Scope Technology Co., Ltd. and its owner(s).

 
9

--------------------------------------------------------------------------------


 
 
(c)
Covenant Not to Compete.  For a period of five years from and after the Closing
Date (the “Noncompetition Period”), except as specified in Schedule 5.2, the
Seller will not engage directly or indirectly in any business that the Company,
the Buyer or any Affiliate of the Company or the Buyer conducts as of the
Closing Date in any geographic area in which the Company, the Buyer or any
Affiliate of the Company or the Buyer conducts or plans to conduct business as
of the Closing Date; provided, however, that the Seller’s ownership of less than
1% of the outstanding stock of any publicly-traded corporation shall not deem
the Seller to be engaged, solely by reason thereof, in any of its businesses. 
During the Noncompetition Period, the Seller shall not induce or attempt to
induce any customer or supplier or Affiliate of the Buyer to terminate its
relationship with the Buyer or any Affiliate of the Buyer or to enter into any
business relationship to provide or purchase the same or substantially the same
services as are provided to or purchased from the business of the Company, the
Buyer or any Affiliate of the Company or the Buyer which might harm the Buyer or
any Affiliate of the Buyer.  During the Noncompetition Period, the Seller shall
not, on behalf of any Entity other than the Buyer or an Affiliate of the Buyer,
hire or retain, or attempt to hire or retain, in any capacity any person who is,
or was at any time during the preceding twelve (12) months, an employee or
officer of the Buyer or an Affiliate of the Buyer.  If the final judgment of a
court of competent jurisdiction declares that any term or provision of this
Section 5.2(c) is invalid or unenforceable, the Parties agree that the court
making the determination of invalidity or unenforceability shall have the power
to reduce the scope, duration, or area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.

 
 
(d)
Confidentiality and Non-Use.  All information and materials relating to the
business or operations of CBBD or any of its subsidiaries or Affiliates (the
"Group"), including but not limited to any information regarding the Group's
business activities, personnel and compensation, financial condition, assets and
liabilities, products, services, client identity and information, technical
knowledge, trade secrets or confidential information respecting inventions,
designs, methods, show-how, know-how, techniques, systems, processes, software,
works of authorship, plans and proposals (collectively, the “Confidential
Information”), shall be kept strictly secret and confidential by the Seller. 
The Seller agrees to regard and preserve as confidential, all Confidential
Information, whether or not it has such Confidential Information in writing,
other physical or magnetic form, or such Confidential Information is contained
in the Seller's memory.  The Seller shall not, and shall cause its agents not
to, without written authority from CBBD to do so, directly or indirectly, use
for any purpose, nor disclose to any other person or entity, at any time
following the Effective Date, except as required by the conditions of the
Seller's business relationship with the Group, any Confidential Information. 
The Seller understands and acknowledges that any disclosure or misappropriation
of the Confidential Information in violation of this Section 5.2(d) may cause
irreparable harm to the Group, the amount of which may be difficult to
ascertain, and therefore agrees that the Group shall have the right to apply to
a court of competent jurisdiction for specific performance and/or an order
restraining  and enjoining any such further disclosure or breach and for such
relief as the Group shall deem appropriate.  Such right of the Group is to be in
addition to the remedies otherwise available to the Group at law or in equity.

 
10

--------------------------------------------------------------------------------


 
 
(e)
Resignation of Existing Sole Director.   At the request of the Buyer, the
Seller, as the existing sole director of the Company, will resign from any
directorship position in the Company and sign a letter of resignation from the
existing sole director of the Company in a form satisfactory to the Buyer.

 
 
(f)
Completion of SinoTop BJ Transfer.   The Seller shall procure Zhang Yan, the
sole shareholder and legal representative of Beijing Sino Top Scope Technology
Co., Ltd., and/or other related people to execute and deliver such instruments
and other documents, and to take such other actions, as the Buyer may reasonably
request for the purpose of carrying out, effecting and completing SinoTop BJ
Transfer and the relevant change of management of Beijing Sino Top Scope
Technology Co., Ltd., including but not limited to a letter of resignation from
the existing director of Beijing Sino Top Scope Technology Co., Ltd. in a form
satisfactory to the Buyer.

 
ARTICLE VI
 
DISPUTE RESOLUTION
 
6.1
Friendly Negotiations.   The parties will attempt in the first instance to
resolve all disputes arising out of or relating to this Agreement (“Disputes”)
through friendly consultations.

 
6.2
Commencement of Arbitration.   If no mutually acceptable settlement of the
dispute is made within the sixty (60) days from the commencement of the
settlement negotiation or if any Party refuses to engage in any settlement
negotiation, any Party may submit the dispute for arbitration.

 
6.3
Arbitration.   If a Dispute is not resolved by consultations within sixty (60)
days after one Party has served written notice on the other Party for the
commencement of such consultations, then such dispute will be finally settled
and determined by arbitration in Hong Kong under the Arbitration Rules of the
United Nations Commission on International Trade Law by arbitrators appointed in
accordance with such rules. The arbitration and appointing authority will be the
Hong Kong International Arbitration Centre (“HKIAC”). The arbitration will be
conducted by a panel of three arbitrators, one chosen by Buyer, one chosen by
Seller, and the third by agreement of the Parties; failing agreement within 30
days of commencement of the arbitration proceeding, the HKIAC will appoint the
third arbitrator. The proceedings will be confidential and conducted in English.
The arbitral tribunal will have the authority to grant any equitable and legal
remedies that would be available in any judicial proceeding instituted to
resolve a disputed matter, and its award will be final and binding on the
parties. The arbitral tribunal will determine how the parties will bear the
costs of the arbitration. Notwithstanding the foregoing, each party will have
the right at any time to immediately seek injunctive relief, an award of
specific performance or any other equitable relief against the other party in
any court or other tribunal of competent jurisdiction. During the pendency of
any arbitration or other proceeding relating to a Dispute between the parties,
the parties will continue to exercise their remaining respective rights and
fulfill their remaining respective obligations under this Agreement, except with
regard to the matters under dispute.

 
ARTICLE VII
 
MISCELLANEOUS
 
7.1
Further Assurances. Each Party will execute and/or cause to be delivered to each
other Party such instruments and other documents, and will take such other
actions, as such other Party may reasonably request (prior to, at or after the
Closing) for the purpose of carrying out or evidencing any of the Transactions.

 
11

--------------------------------------------------------------------------------


 
7.2
Survival.   The representations, warranties, covenants and agreements made
herein shall survive any investigation made by Buyer and the closing of the
Transactions.  All statements as to factual matters contained in any certificate
or other instrument delivered by or on behalf of the Seller pursuant hereto in
connection with the Transactions shall be deemed to be representations and
warranties by the Seller solely as of the date of such certificate or
instrument.

 
7.3
Fees and Expenses.  Without prejudice to Section 1.6, each Party will bear its
own fees and expenses incurred in connection with the negotiation, execution and
performance of its obligations under the Transaction Documents.

 
7.4
Notices.   Any notice or other communication required or permitted to be
delivered to any Party will be in writing and will be deemed properly delivered,
given and received upon dispatch by hand, registered mail, courier or express
delivery service with receipt confirmed by signature of the addressee, to the
address set forth beneath the name of such Party below (or to such other address
as such Party may specify in a written notice given to the other Parties):

 
If to Seller:
 
Weicheng Liu
88 East 4th Ring Road North
Greenlake Place
Building 8, Unit 2-1003
Beijing, China 100025
Fax number: +86 10 5928 2120
If to the Buyer:
 
China Broadband Ltd.
c/o China Broadband, Inc.
1900 Ninth Street, 3rd Floor
Boulder, Colorado 80302
Attention:  Marc Urbach
Fax Number: (303) 449.7799
     
       With Copies to:
 
Pillsbury Winthrop Shaw Pittman LLP
2300 N Street, N.W.
Washington, DC  20037
Attention : Louis A. Bevilacqua, Esq.
Fax Number: (202) 663.8007

 
7.5
Time of The Essence. Time is of the essence of this Agreement.

 
7.6
Headings and Usage.   The headings contained in this Agreement are for
convenience of reference only, will not be deemed to be a part of this Agreement
and will not be referred to in connection with the construction or
interpretation of this Agreement. For purposes of this Agreement: (a) the words
“include” and “including” will be taken to include the words, “without
limitation;” (b) a Person will be deemed to have “knowledge” of a particular
fact or other matter if any Representative of such Person has knowledge of such
fact or other matter; and (c) whenever the context requires, the singular number
will include the plural, and vice versa; and each of the masculine, feminine and
neuter genders will refer to the others.

 
7.7
Counterparts.   This Agreement may be executed in several counterparts, each of
which will constitute an original and all of which, when taken together, will
constitute one agreement.

 
12

--------------------------------------------------------------------------------


 
7.8
Governing Law.   This Agreement, including all matters of construction, validity
and performance, will in all respects be governed by, and construed in
accordance with, the laws of Hong Kong (without giving effect to principles
relating to conflict of laws).  This Agreement is written in English and the
English language will govern this Agreement.

 
7.9
Successors and Assigns; Parties in Interest. Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto and shall inure to the benefit of and be enforceable by each
Person who shall be a holder of the Share from time to time.

 
7.10
Assignment.   Neither Party may assign any of its rights or delegate any of
their obligations under this Agreement without the other Party’s prior written
consent.

 
7.11
Amendments.   This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of all Parties.

 
7.12
Severability.   In case any provision of the Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 
7.13
Entire Agreement.   The Transaction Documents set forth the entire understanding
of the parties relating to the subject matter thereof and supersede all prior
agreements and understandings among or between any of the parties relating to
the subject matter thereof.

 
7.14
Confidentiality.   Each Party agrees that, except with the prior written consent
of the other Party, it shall at all times keep confidential and not divulge,
furnish or make accessible to anyone any confidential information, knowledge or
data concerning or relating to the business or financial affairs of the other
Parties to which such Party has been or shall become privy by reason of this
Agreement, discussions or negotiations relating to this Agreement, the
performance of its obligations hereunder or the ownership of the Share purchased
hereunder. The provisions of this Section 7.14 shall be in addition to, and not
in substitution for, the provisions of any separate nondisclosure agreement
executed by the Parties.

 
 [Remainder of Page Intentionally Left Blank]

 
13

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have caused this Ordinary Share Purchase
Agreement to be executed and delivered as of the date first set forth above.
 
“SELLER”
  “BUYER”        
Weicheng Liu,  an individual
  China Broadband, Ltd., a Cayman Islands company            
By:
 
  
 
Name:   Marc Urbach
   
Its:         President
            “CBBD”     China Broadband, Inc., a Nevada company            
By:
     
Name:   Marc Urbach
   
Its:         President

 
 
14

--------------------------------------------------------------------------------

 

Appendix A
 
CERTAIN DEFINITIONS
 
For purposes of the Agreement (including this Appendix A):
 
“Agreement” means the Ordinary Share Purchase Agreement to which this Appendix A
is attached, as it may be amended from time to time.
 
“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, "control" shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided, that, beneficial
ownership of 10% or more of the voting securities (or the equivalents) of a
Person shall be deemed to be control.  With respect to any Person who is an
individual, "Affiliates" shall mean such individual's spouse and descendants
(whether natural or adopted) and any trust solely for the benefit of such
individual and/or such individual's spouse, their respective ancestors and/or
descendants (whether natural or adopted).
 
“Business” means the business or commercial activities carried out by the
Company as of the Effective Date.
 
“Buyer” is defined in the Preamble to the Agreement.
 
“CBBD” is defined in the Preamble to the Agreement.
 
“CBBD Shares” is defined in Section 1.2.
 
“Closing” and “Closing Date” are defined in Section 1.3.
 
“Company” is defined in Recital A.
 
“Convertible Note Agreements” means (a) that certain Note Purchase Agreement
dated as of March 9, 2010, by and between the Buyer and the Company, and the
other documents and instruments contemplated therein; and (b) that certain Note
Purchase Agreement dated as of June 24, 2010, between and among the Company,
Chardan SPAC Asset Management LLC, and Steven Oliveira, and the other documents
and instruments contemplated therein.
 
“Disputes” is defined in Section 6.1.
 
“Effective Date” is defined in the Preamble to the Agreement.
 
“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, equity, trust, equitable interest, claim, preference,
right of possession, lease, tenancy, license, encroachment, covenant,
infringement, interference, Order, proxy, option, right of first refusal,
preemptive right, community property interest, legend, defect, impediment,
exception, reservation, limitation, impairment, imperfection of title, condition
or restriction of any nature (including any restriction on the transfer of any
asset, any restriction on the receipt of any income derived from any asset, any
restriction on the use of any asset and any restriction on the possession,
exercise or transfer of any other attribute of ownership of any asset).
 
15

--------------------------------------------------------------------------------


 
“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, cooperative, foundation, society, political party, union, company
(including any limited liability company or joint stock company), firm or other
enterprise, association, organization or entity.
 
“Governmental Authority” means any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or Entity and any court or other
tribunal); (d) multi-national organization or body; or (e) individual, Entity or
body exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.
 
“Intellectual Property” means any patent, patent application, trademark (whether
registered or unregistered and whether or not relating to a published work),
trademark application, trade name, fictitious business name, service mark
(whether registered or unregistered), service mark application, copyright
(whether registered or unregistered), copyright application, maskwork, maskwork
application, trade secret, know-how, franchise, system, computer software,
invention, design, blueprint, proprietary product, technology, proprietary
right, and improvement on or to any of the foregoing, or any other intellectual
property right or intangible asset.
 
“Legal Requirement” means any national (or federal), provincial, state, local,
municipal, foreign or other constitution, law, statute, legislation, principle
of common law, resolution, ordinance, code, edict, decree, proclamation, treaty,
convention, rule, regulation, ruling, directive, pronouncement, requirement,
specification, determination, decision, opinion or interpretation issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.
 
“Liability” means any debt, obligation, duty or liability of any nature
(including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with generally accepted accounting principles and regardless of
whether such debt, obligation, duty or liability is immediately due and payable.
 
“Order” means any: (a) order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, subpoena,
writ or award issued, made, entered, rendered or otherwise put into effect by or
under the authority of any court, administrative agency or other Governmental
Body or any arbitrator or arbitration panel; or (b) Contract with any
Governmental Body entered into in connection with any Proceeding.
 
“Party” and “Parties” are defined in the Preamble to the Agreement.
 
“Person” means any individual, Entity or Governmental Authority.
 
“Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding and any informal proceeding), prosecution, contest, hearing, inquiry,
inquest, audit, examination or investigation commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Authority or any
arbitrator or arbitration panel.
 
16

--------------------------------------------------------------------------------


 
“Related Party” – each of the following is a “Related Party”: (a) each
individual who is, or who has at any time been, an officer of the Company; (b)
each member of the family of each of the individuals referred to in clause “(a)”
above; and (c) any Entity (other than the Company) in which any one of the
individuals referred to in clauses “(a)” and “(b)” above holds or held (or in
which more than one of such individuals collectively hold or held), beneficially
or otherwise, a controlling interest or a material voting, proprietary or equity
interest.
 
“Securities Act” is defined in Section 2.22(c).
 
“Seller” is defined in the Preamble to the Agreement.
 
“Share” is defined in Recital A.
 
“Sinotop VIE Agreements” means the following agreements:
 
 
·
Management Services Agreement, dated as of March 9, 2010, by and between Beijing
Sino Top Scope Technology Co., Ltd. and Sinotop Group Limited.

 
 
·
Option Agreement, dated as of March 9, 2101, between and among Beijing Sino Top
Scope Technology Co., Ltd., Sinotop Group Limited, and Zhang Yan as the sole
shareholder of Beijing Sino Top Scope Technology Co., Ltd.

 
 
·
Equity Pledge Agreement, dated as of March 9, 2010, between and among Beijing
Sino Top Scope Technology Co., Ltd., Sinotop Group Limited, and Zhang Yan as the
sole shareholder of Beijing Sino Top Scope Technology Co., Ltd.

 
 
·
Voting Rights Proxy Agreement, dated as of March 9, 2010, between and among
Beijing Sino Top Scope Technology Co., Ltd., Sinotop Group Limited, and Zhang
Yan as the sole shareholder of Beijing Sino Top Scope Technology Co., Ltd.

 
“Sinotop WFOE” is defined in Section 5.2(a).
 
“Taxes” means with respect to any Person, (a) all income taxes (including any
tax on or based upon net income, gross income, income as specially defined,
earnings, profits or selected items of income, earnings or profits) and all
gross receipts, sales, use, ad valorem, transfer, franchise, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property or windfall profits taxes, alternative or add-on minimum taxes, customs
duties and other taxes, fees, assessments or charges of any kind whatsoever,
together with all interest and penalties, additions to tax and other additional
amounts imposed by any taxing authority (domestic or foreign) on such Person (if
any) and (b) any liability for the payment of any amount of the type described
in the clause (a) above as a result of being a “transferee” of another entity or
a member of an affiliated or combined group, and “Tax” will have the correlative
meaning.
 
“Tax Return” means any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information that is, has been or may
in the future be filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.
 
17

--------------------------------------------------------------------------------


 
“Transactions” means the sale and purchase of the Share and the other
transactions contemplated by this Agreement.
 
“Transaction Documents” means this Agreement and all other agreements,
instruments and other documents contemplated to be executed, delivered or
performed as set forth herein.

 
18

--------------------------------------------------------------------------------

 

Exhibit 1.1(a)(iii)
 
EMPLOYMENT AGREEMENT

 
(attached)

 
19

--------------------------------------------------------------------------------

 

Exhibit 1.1(a)(iv)
 
FORM OF
INSTRUMENT OF TRANSFER
 
Weicheng Liu (hereinafter called the “Transferor”), in consideration of Ninety
Million Seven Hundred Seventy Seven Thousand Two Hundred Ninety Eight
(90,777,298) shares of common stock of China Broadband, Inc. delivered to him by
China Broadband Ltd. (hereinafter called “the said Transferee”), does hereby
transfer to the said Transferee the one (1) share numbered 1 standing in his
name in the Register of Sinotop Group Limited, to hold unto the said Transferee
or its Assigns, subject to the several conditions upon which it holds the same
at the time of execution hereof. And the said Transferee does hereby agree to
take the said Share subject to the same conditions.
 
Witness our hands this date, June 30, 2010:
 
Witness to the signature of the Transferor
 
)
     
Signature:
   
)
Name:
   
)
Address:
   
)




     
(Transferor Signature)

 
Witness to the signature of the Transferee
 
)
     
Signature:
   
)
Name:
   
)
Address:
   
)

 

     
(Transferee Signature)


 
20

--------------------------------------------------------------------------------

 
 
Exhibit 1.1(a)(iv)
 
FORM OF SOLD NOTE
 
The undersigned hereby confirms having this day sold to China Broadband Ltd.,
one (1) share of Sinotop Group Limited in consideration for Ninety Million Seven
Hundred Seventy Seven Thousand Two Hundred Ninety Eight (90,777,298) shares of
the common stock of China Broadband, Inc.
 
Dated: June 30,  2010
 

 
WEICHENG LIU
       

 
FORM OF BOUGHT NOTE
 
The undersigned hereby confirms having this day bought from Weicheng Liu one (1)
share of  Sinotop Group Limited, in consideration for Ninety Million Seven
Hundred Seventy Seven Thousand Two Hundred Ninety Eight (90,777,298) shares of
the common stock of China Broadband, Inc.
 
Dated:  June 30, 2010
           
CHINA BROADBAND LTD.
       
By:
   
Name: Marc Urbach
 
Title:

 
 
21

--------------------------------------------------------------------------------

 

Exhibit 1.1(a)(vi)
 
Board Resolutions

 
22

--------------------------------------------------------------------------------

 

Exhibit 1.1(a)(xi)
 
Consent of Spouse
 
(attached)

 
23

--------------------------------------------------------------------------------

 
 
Exhibit 2.10
 
Bank Accounts
 
(to be supplied by Seller)

 
24

--------------------------------------------------------------------------------

 

Exhibit 5.2(b)
 
Termination, Assignment and Assumption Agreement
 
(attached)

 
25

--------------------------------------------------------------------------------

 

SCHEDULE 3.4
 
CAPITALIZATION
 
The authorized capital stock of the Company consists of 95,000,000 shares of
common stock, $0.001 par value, and 5,000,000 shares of undesignated preferred
stock, $0.001 par value.  As of the date hereof (a) 65,086,152 shares of the
Company’s common stock are issued and outstanding, (b) no shares of preferred
stock are issued and outstanding, (c) no shares of the Company’s common stock or
preferred stock are held by the Company in its treasury, (d) no shares of the
Company’s common stock or preferred stock area issuable pursuant to a Company
stock plan, (e) an aggregate of 17,192,300 shares of the Company’s common stock
are issuable and reserved for issuance pursuant to outstanding options and
warrants.
 
Attention is called to the Common Stock Financing referred to in Section 7.15,
the Debt Conversion, and the Series B Financing referred to in Section 7.16.
 
Current Capitalization Table

         
Common
   
Warrants*
   
Options
   
Fully Diluted
   
Common%
 
Current Shareholders
          61,986,152       10,246,467       317,500       72,550,119       95.2
%
Oliveira Common
          3,100,000       -       -       3,100,000       4.8 %
Oliveira Convertible Debt
    2,133,400               2,666,667       -       2,666,667       0.0 %
Convertible Debt
    3,142,752               3,961,666       -       3,961,666       0.0 %
Total
  $ 5,276,152       65,086,152       16,874,800       317,500       82,278,452  
    100 %



Post Raise Capitalization Table

         
Common
   
Warrants
   
Options
   
Fully Diluted
       
Common%
 
Current Shareholders
          61,986,152       10,246,467       317,500       72,550,119          
13.7 %
Converted Debt
    3,142,752       62,855,040       66,816,706       -       129,671,746   b  
    13.8 %
New Investors
    2,625,000       52,500,000       52,500,000       -       105,000,000   c  
    11.6 %
Preffered A
    3,500,000       70,000,000       240,000,000       40,000,000      
350,000,000   a       15.4 %
SM Deal Terms
    500,000       10,000,000       10,000,000       -       20,000,000          
2.2 %
Preffered B
    2,400,000       48,000,000       48,000,000       -       96,000,000       
    10.6 %
Oliveira Loan Conversion
    600,000       12,000,000       36,000,000       -       48,000,000   a      
2.6 %
Oliveira Converted Debt
    2,133,400       42,666,000       42,666,000       -       85,336,000   b    
  9.4 %
Oliveira Common
            3,100,000       2,666,667       -       5,766,667           0.7 %
Officers
                     -       80,000,000       80,000,000           0.0 %
Agents
            -       5,250,000       -       5,250,000   a       0.0 %
Sinotop
            90,777,298       128,536,960       30,079,375       249,393,633   d
      20.0 %                                                      
Total
  $ 14,901,152       453,886,490       642,684,800       150,396,875      
1,246,968,165           100 %

 
a
cashless, non-callable

 
b
assumes 100% debt conversion (50% required)

 
c 
assumes $9,625,000  raise

 
d
This capitalization table reflects the maximum number of shares that will be
issuable immediately upon consummation of the offering.  While a final
determination has not been made regarding the number of shares issuable to
Sinotop, the number above reflects the maximum possible number.  In addition,
Sinotop requires that the Sinotop Acquisition Agreements number above include
and earn-out provision such that, in the event that Sinotop achieves certain
mutually agreed upon milestones, Sinotop could receive additional shares of
common stock and warrants equal to a maximum of 5% of the number of shares of
common stock and warrants identified above.  Based on the above maximum numbers,
the earn-out would result in the issuance of an additional 22,694,325 shares of
common stock and 32,134,240 warrants to Sinotop.


 
1

--------------------------------------------------------------------------------

 

SCHEDULE 5.2
 
EXCEPTIONS TO NON-COMPETE
 
The Seller is the sole shareholder of Codent Networks (Shanghai) Co. Ltd.
(“科顿网络通讯技术（上海）有限公司”), a wholly foreign owned enterprise incorporated in
Shanghai, China with a registered capital of USD$710,000. The company’s main
business is to develop and market mobile software solutions and services. It is
engaging with Xinhua Mobile TV Co. on mobile streaming video service and with
China Telecom on mobile payment and other mobile phone based services to mobile
consumers and enterprise customers.
 
Codent’s business existed prior to the Seller employment agreement with CBBD.
Some of Codent’s business, for example, the mobile streaming video and mobile
payment, may be considered similar in nature with CBBD’s video-on-demand and
pay-per-view services in the mobile space.
 
The Seller is not involved in Codent’s operation or management, and less than
10% of the Seller’s time is spent serving as the sole shareholder, legal
representative and chairperson of the company.
 
1

--------------------------------------------------------------------------------

